PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

SUGHRUE MION, PLLC
2000 PENNSYLVANIA AVENUE, N.W.
SUITE 9000
WASHINGTON, DC 20006

In re Application of: Ryuji MONDEN
Serial No.: 16758122         
Filed: April 22, 2020
Docket: Q254821
Title: FULLERENE-CONTAINING LUBRICATING OIL COMPOSITION AND METHOD FOR PRODUCING SAME
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision regarding the petition to withdraw finality filed on 06 July 2022.

The petition is GRANTED.

REVIEW OF FACTS

In the  Office action of June 14, 2022, claims 1-14 were rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (JP 2006045350), which is a newly cited reference that was disclosed in the Information Disclosure Statement filed December 1, 2021. The Examiner states that: “Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/01/2021 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 609.04(b).”

REGULATION AND PRACTICE

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). 

 final if it includes a rejection on newly cited art other than information submitted in an information disclosure statement filed under 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p), of any claim not amended by applicant or patent owner in spite of the fact that other claims may have been amended to require newly cited art. 

ANALYSIS AND DECISION

The Information Disclosure Statement filed on December 1, 2021 (i.e., during the period set forth in 37 CFR 1.97(c)) was submitted with a statement under 37 CFR 1.97(e), not with the fee set forth set forth in 37 CFR 1.17(p).  

Claims 1-12 in the present application were not amended in the Amendment filed March 21, 2022 (new claims 13-14 were added). As set forth in MPEP § 609.04(b)II.A.1. (“Final Rejection is Not Appropriate”), “[i]f information submitted during the period set forth in 37 CFR 1.97(c) with a statement under 37 CFR 1.97(e) is used in a new ground of rejection on unamended claims, the next Office action will not be made final since in this situation it is clear that applicant has submitted the information to the Office promptly after it has become known and the information is being submitted prior to a final determination on patentability by the Office.”

Since information submitted during the period set forth in 37 CFR 1.97(c) with a statement under 37 CFR 1.97(e) was used in a new ground of rejection on unamended claims (i.e., unamended claims 1-12), the Office action of June 14, 2022 should not have been made final. 

Accordingly, the petition is GRANTED. 

The finality of the Office Action of June 14, 2022 is withdrawn. The period for response continues to run from June 14, 2022.	

/ALEXA D NECKEL/___________      
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering